Citation Nr: 0704172	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  04-26 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  

The veteran's personnel records reflect he participated in 
Operation Da Nang with the 1st FSR/FLC from March 3, 1971, to 
June 9, 1971.  His record of service indicates that the 
veteran was an Orders Clerk "AdminMan" with the "SupCo 
SupBn 1st FSR/FLC" from March 3, 1971, to May 30, 1971.  
From May 31, 1971, to June 8, 1971, the veteran was listed as 
an Orders Clerk for the "H&SCo, SupBn, FLC FPO SFRAN."  

Among the stressors described in his July 2004 statement, the 
veteran noted that he rode "in the lead jeep for convoys 
from 1st Forced Logistics Command, Camp J. Brooks to Deep 
Water Pier in Da Nang."  He also reported performing night 
patrols on the perimeter of the 1st FLC.  The veteran stated 
that he was shot at by snipers and was run over anti-
personnel mines; he received second-degree burns on his back 
and was treated in the field by corpsmen.  He noted that Camp 
J. Brooks was situated between two U.S. Army helicopter 
landing zones and was known as "impact area" due to 
numerous mortar attacks.  While not all of the veteran's 
reported stressors are of the type that can be verified 
through records research, the Board believes further 
development for stressor verification is possible.  In 
particular, the Board notes that mortar attacks are one type 
of stressor that can be verified through records searches.  
Therefore, this case should be remanded for further 
development, paying particular attention to the stressor 
involving mortar attacks at Camp J. Brooks between March 3, 
1971, and June 9, 1971.  

On remand, the RO also should take the opportunity to ensure 
that the notice requirements of the Veterans Claims 
Assistance Act (VCAA), as recently clarified by the United 
States Court of Appeals for Veterans Claims (Court), have 
been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO must once again request from 
the veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  The 
veteran must be asked to provide specific 
details of the claimed stressful events he 
experienced during service, such as dates 
(within a 60-day period), places, detailed 
descriptions of events, and any other 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
detail.  

The veteran must be advised that this 
information is vitally necessary to obtain 
supportive evidence of the stressful 
events he claims to have experienced, and 
he must be asked to be as specific as 
possible because without such details an 
adequate search for verifying information 
cannot be conducted.  He must also be 
advised to submit any verifying 
information that he can regarding the 
stressors he claims to have experienced in 
service, such as statements of fellow 
service members.  He must be further 
advised that failure to respond may result 
in adverse action.

3.  Whether or not the additional 
information is obtained, the RO must 
review the file and prepare a summary of 
all the claimed stressors.  The RO should 
then take any appropriate action to verify 
the claimed stressors, to include 
consultation with the Marine Corps 
University Archive (MCUA), and inquire as 
to whether unit records verify exposure to 
mortar attacks while the veteran was 
serving in Vietnam or any other stressor 
alleged by the veteran to have occurred.

4.  If, and only if, the RO obtains 
evidence to corroborate an in-service 
stressor, the RO should make arrangements 
with the appropriate VA medical facility 
for the appellant to be afforded a VA 
psychiatric examination to determine the 
nature, extent, and etiology of any 
psychiatric disorder, including PTSD, that 
he may have.  The claims folder must be 
made available to the examiner for review 
and all necessary testing should be 
accomplished.  The clinical history and 
all pertinent psychiatric pathology should 
be noted in the report of the examination.  

If PTSD is diagnosed, the examiner should 
specify which stressor or stressors were 
used as the basis for the diagnosis, 
whether the stressors found to be 
established by the record were sufficient 
to produce a diagnosis of PTSD, and 
whether there is a link between current 
symptomatology and any in-service stressor 
found to be established by the record.  
The examiner should opine whether it is at 
least as likely as not that any current 
psychiatric disorder had its onset during 
the appellant's active service.

5.  The RO must notify the appellant that 
it is his responsibility to report for the 
above noted examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal.  If the issue on appeal continues 
to be denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



